EXHIBIT 10

 

LONG-TERM INCENTIVE COMPENSATION PLAN

 

1. Purpose. The purpose of Wells Fargo & Company’s Long-Term Incentive
Compensation Plan (the “Plan”) is to motivate key employees to produce a
superior return to the stockholders of Wells Fargo & Company by offering them an
opportunity to participate in stockholder gains, by facilitating stock ownership
and by rewarding them for achieving a high level of corporate financial
performance. The Plan is also intended to facilitate recruiting and retaining
talented executives for key positions by providing an attractive capital
accumulation opportunity. The Plan was originally adopted on September 25, 1984
and was most recently amended effective July 1, 2003. This amendment and
restatement of the Plan, which has been approved by the Board (as defined below)
subject to the approval of stockholders at the annual meeting of stockholders
scheduled for April 26, 2005, shall not apply (and instead the terms of the Plan
existing immediately prior to this amendment and restatement shall apply) to
Awards under the Plan that were both outstanding and vested as of December 31,
2004 if and to the extent that the application of this amendment and restatement
would be deemed a “material modification” of such Awards within the meaning of
Section 409A of the Code.

 

2. Definitions.

 

  2.1 The following terms, whenever used in this Plan, shall have the meanings
set forth below:

 

  (a) “Affiliate” means any corporation or limited liability company, a majority
of the voting stock or membership interests of which is directly or indirectly
owned by the Company, and any partnership or joint venture designated by the
Committee in which any such corporation or limited liability company is a
partner or joint venturer.

 

  (b) “Award” means a grant made under this Plan in the form of Performance
Shares, Restricted Stock, Restricted Share Rights, Options, Performance Units,
Stock Appreciation Rights, or Stock Awards.

 

  (c) “Award Agreement” means a written agreement or other communication
evidencing the terms and conditions of an Award in the form of either an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or a certificate, notice, term sheet
or similar communication.

 

  (d) “Beneficiary” means the person or persons determined in accordance with
Section 12.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Business Unit Net Earnings” means the net earnings of the business unit
of the Company managed by a Participant, as determined in accordance with
generally accepted accounting principles, adjusted in accordance with the
Company’s management accounting practices and conventions in effect at the
beginning of the relevant performance period, and as further adjusted in the
same manner provided below for Net Income.

 

  (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.

 

1



--------------------------------------------------------------------------------

  (h) “Committee” has the meaning set forth in Section 3.

 

  (i) “Company” means Wells Fargo & Company, a Delaware corporation.

 

  (j) “Earnings Per Share” means the Company’s diluted earnings per share as
reported in the Company’s consolidated financial statements for the applicable
performance period, adjusted in the same manner as provided below for Net
Income.

 

  (k) “Employee” means an individual who is a common law employee (including an
officer or director who is also an employee) of the Company or an Affiliate.

 

  (l) “Fair Market Value” as of any date means, unless a different calculation
measure is specified by the Committee, the immediately preceding trading day’s
closing sales price of a Share on the New York Stock Exchange.

 

  (m) “Incentive Stock Option” means any Option designated as such and granted
in accordance with the requirements of Section 422 of the Code.

 

  (n) “Net Income” shall mean the Company’s net income for the applicable
performance period as reported in the Company’s consolidated financial
statements, adjusted to eliminate the effect of (i) losses resulting from
discontinued operations, (ii) extraordinary gains or losses, (iii) the
cumulative effect of changes in generally accepted accounting principles, and
(iv) any other unusual or non-recurring gain or loss which is separately
identified and quantified.

 

  (o) “Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.

 

  (p) “Option” means a right to purchase Stock.

 

  (q) “Participant” means a person described in Section 5 designated by the
Committee to receive an Award under the Plan.

 

  (r) “Performance Cycle” means the period of time of not fewer than two years
nor more than five years as specified by the Committee over which Performance
Shares or Performance Units are to be earned.

 

  (s) “Performance Shares” means an Award made pursuant to Section 6 which
entitles a Participant to receive Shares, their cash equivalent, or a
combination thereof, based on the achievement of performance targets during a
Performance Cycle.

 

  (t) “Performance Units” means an Award made pursuant to Section 6 which
entitles a Participant to receive cash, Stock, or a combination thereof, based
on the achievement of performance targets during a Performance Cycle.

 

  (u) “Plan” means this Long-Term Incentive Compensation Plan, as amended from
time to time.

 

  (v) “Qualifying Performance Criteria” has the meaning set forth in Section
16.2.

 

  (w) “Restricted Share Right” means a grant under Section 9 of the right to
receive a Share subject to vesting and such other restrictions imposed pursuant
to said Section, together with dividend equivalents with respect to such Share
if and as so determined by the Committee.

 

  (x) “Restricted Stock” means Stock granted under Section 7 that is subject to
restrictions imposed pursuant to said Section.

 

2



--------------------------------------------------------------------------------

  (y) For all Awards outstanding on November 2, 1998, “Retirement” means
retirement which would entitle a Participant to a benefit under Section 6.1 or
Section 6.2 of the Norwest Corporation Pension Plan or under Section 4.1 or
Section 4.2 of the Norwest Financial Pension Plan if such plans had remained in
effect under their terms as of November 2, 1998. For all Awards granted
subsequent to November 2, 1998, “Retirement” means termination of employment
after reaching the earlier of (i) age 55 with 10 completed years of service, or
(ii) 80 points (with one point credited for each completed age year and one
point credited for each completed year of service), or (iii) age 65. For
purposes of this definition, a Participant is credited with one year of service
after completion of each full 12-month period of employment with the Company or
an Affiliate as determined by the Company or Affiliate.

 

  (z) “Return on Realized Common Equity” means the Net Income of the Company on
an annualized basis less dividends accrued on outstanding preferred stock,
divided by the Company’s average total common equity excluding average
accumulated comprehensive income as reported in the Company’s consolidated
financial statements for the relevant performance period.

 

  (aa) “Share” means a share of Stock.

 

  (bb) “Stock” means the common stock, $1 2/3 par value per share, of the
Company.

 

  (cc) “Stock Appreciation Right” means a right awarded to a Participant
pursuant to Section 11 that entitles the Participant to receive, in cash, Stock
or a combination thereof, as determined by the Committee, an amount equal to or
otherwise based on the excess of (a) the Fair Market Value of a Share at the
time of exercise over (b) the exercise price of the right, as established by the
Committee on the date the award is granted.

 

  (dd) “Stock Award” means an award of Stock granted to a Participant pursuant
to Section 8.

 

  (ee) “Term” means the period during which an Option or Stock Appreciation
Right may be exercised or the period during which the restrictions placed on a
Restricted Share Right or Restricted Stock are in effect.

 

  2.2 Gender and Number. Except when otherwise indicated by context, reference
to the masculine gender shall include, when used, the feminine gender and any
term used in the singular shall also include the plural.

 

3. Administration.

 

  3.1 Administration of the Plan. The Plan shall be administered by the Human
Resources Committee of the Board or such other committee selected by the Board
and consisting of two or more members of the Board (the “Committee”). Any power
of the Committee may also be exercised by the Board, except to the extent that
the grant or exercise of such authority would cause any Award or transaction to
become subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Securities Exchange Act of 1934, as amended, or
cause an Award not to qualify for treatment as “performance based compensation”
under Section 162(m) of the Code. To the extent that any permitted action taken
by the Board conflicts with action taken by the Committee, the Board action
shall control. The Committee may delegate any or all aspects of the day-to-day
administration of the Plan to one or more officers or employees of the Company
or any Affiliate, and/or to one or more agents.

 

3



--------------------------------------------------------------------------------

  3.2 Powers of the Committee. Subject to the express provisions of this Plan,
the Committee shall be authorized and empowered to take all actions that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to prescribe, amend and rescind
rules and regulations relating to this Plan and to define terms not otherwise
defined herein; (ii) to determine which persons are eligible to be granted
Awards under Section 5, to which of such persons, if any, Awards shall be
granted hereunder and the timing of any such Awards; (iii) to grant Awards to
Participants and determine the terms and conditions of Awards, including the
number of Shares subject to Awards, the exercise or exercise price of such
Shares, and the circumstances under which Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events, or other factors; (iv) to establish and
certify the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Award; (v) to prescribe and amend the terms of Award Agreements or
other documents relating to Awards made under this Plan (which need not be
identical) and the terms of or form of any document or notice required to be
delivered to the Company by Participants under this Plan; (vi) to determine
whether, and the extent to which, adjustments are required pursuant to Section
25; (vii) to interpret and construe this Plan, any rules and regulations under
this Plan, and the terms and conditions of any Award granted hereunder, and to
make exceptions to any such provisions in good faith and for the benefit of the
Company; and (viii) to make all other determinations deemed necessary or
advisable for the administration of this Plan.

 

  3.3 Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan, and the terms and conditions of or operation of any Award
granted hereunder, shall be final and binding on all Participants,
Beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Committee shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

 

4. Shares Available Under the Plan; Limitation on Awards.

 

  4.1 Aggregate Limits. Subject to adjustment as provided in Section 25, the
aggregate number of Shares issuable pursuant to all Awards under this Plan on or
after March 1, 2005 shall not exceed 236,926,113 Shares; provided that each
Share issued pursuant to Awards of Performance Shares, Restricted Stock,
Restricted Share Rights, Performance Units or Stock Awards shall be counted
against this limit as four (4) Shares. The Shares issued pursuant to Awards
granted under this Plan may consist, in whole or in part, of authorized but
unissued Stock or treasury Stock not reserved for any other purpose.

 

  4.2 Issuance of Shares. For purposes of this Section 4, the aggregate number
of Shares available for Awards under this Plan at any time shall not be reduced
by Shares subject to Awards that have been canceled, expired, forfeited or
settled in cash.

 

  4.3

Tax Code Limits. No Participant may be awarded in any calendar year (i) Options
or Stock Appreciation Rights covering an aggregate of more than 7,000,000 Shares
or (ii) Awards other than Options or Stock Appreciation Rights covering an
aggregate of more than 2,000,000 Shares, which limits shall be calculated and
adjusted pursuant to Section 25 only to

 

4



--------------------------------------------------------------------------------

 

the extent that such calculation or adjustment will not affect the status of any
Award theretofore issued or that may thereafter be issued as “performance based
compensation” under Section 162(m) of the Code. The maximum amount payable
pursuant to that portion of a Performance Unit granted under this Plan in any
calendar year to any Participant that is intended to satisfy the requirements
for “performance based compensation” under Section 162(m) of the Code shall be a
dollar amount not to exceed one-half of one percent (0.5%) of the Company’s Net
Income for that calendar year.

 

5. Participation. Participation in the Plan shall be limited to Employees of the
Company or an Affiliate selected by the Committee. Options intending to qualify
as Incentive Stock Options may only be granted to employees of the Company or
any subsidiary within the meaning of the Code. Participation is entirely at the
discretion of the Committee, and is not automatically continued after an initial
period of participation.

 

6. Performance Shares and Performance Units. An Award of Performance Shares or
Performance Units under the Plan shall entitle the Participant to future
payments or Shares or a combination thereof based upon the level of achievement
with respect to one or more pre-established performance criteria (including
Qualifying Performance Criteria) established for a Performance Cycle.

 

  6.1 Amount of Award. The Committee shall establish a maximum amount of a
Participant’s Award, which amount shall be denominated in Shares in the case of
Performance Shares or in dollars in the case of Performance Units.

 

  6.2 Communication of Award. Each Award Agreement evidencing an Award of
Performance Shares or Performance Units shall contain provisions regarding (i)
the target and maximum amount payable to the Participant pursuant to the Award,
(ii) the performance criteria and level of achievement versus these criteria
that shall determine the amount of such payment, (iii) the Performance Cycle as
to which performance shall be measured for determining the amount of any
payment, (iv) the timing of any payment earned by virtue of performance,
(v) restrictions on the alienation or transfer of the Award prior to actual
payment, (vi) forfeiture provisions and (vii) such further terms and conditions,
in each case not inconsistent with this Plan, as may be determined from time to
time by the Committee.

 

  6.3 Performance Criteria. Performance criteria established by the Committee
shall relate to corporate, group, unit or individual performance, and may be
established in terms of earnings, growth in earnings, ratios of earnings to
equity or assets, or such other measures or standards determined by the
Committee; provided, however, that the performance criteria for any portion of
an Award of Performance Shares or Performance Units that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Code Section 162(m) shall be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified at the time the
Award is granted. Multiple performance targets may be used and the components of
multiple performance targets may be given the same or different weighting in
determining the amount of an Award earned, and may relate to absolute
performance or relative performance measured against other groups, units,
individuals or entities.

 

  6.4 Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Award of Performance Shares or Performance Units
on account of either financial performance or personal performance evaluations
may be reduced by the Committee on the basis of such further considerations as
the Committee shall determine.

 

5



--------------------------------------------------------------------------------

  6.5 Payment of Awards. Following the conclusion of each Performance Cycle, the
Committee shall determine the extent to which performance criteria have been
attained, and the satisfaction of any other terms and conditions with respect to
an Award relating to such Performance Cycle. The Committee shall determine what,
if any, payment is due with respect to an Award and whether such payment shall
be made in cash, Stock or a combination thereof. Payment shall be made in a lump
sum or installments, as determined by the Committee at the time the Award is
granted, commencing as promptly as practicable following the end of the
applicable Performance Cycle, subject to such terms and conditions and in such
form as may be prescribed by the Committee. Payment in Stock may be in
Restricted Stock or Restricted Share Rights, as determined by the Committee at
the time the Award is granted.

 

  6.6 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death or Disability. If a Participant ceases to be an Employee
before the end of a Performance Cycle by reason of his death or permanent
disability, the Performance Cycle for such Participant for the purpose of
determining the amount of Award payable shall end at the end of the calendar
quarter immediately preceding the date on which said Participant ceased to be an
Employee. The amount of an Award payable to a Participant (or the Beneficiary of
a deceased Participant) to whom the preceding sentence is applicable shall be
paid at the end of the Performance Cycle, and shall be that fraction of the
Award computed pursuant to the preceding sentence the numerator of which is the
number of calendar quarters during the Performance Cycle during all of which
said Participant was an Employee and the denominator of which is the number of
full calendar quarters in the Performance Cycle.

 

  (b) Due to Reasons Other Than Death or Disability. Upon any other termination
of employment of a Participant during a Performance Cycle, participation in the
Plan shall cease and all outstanding Awards of Performance Shares or Performance
Units to such Participant shall be cancelled.

 

7. Restricted Stock Awards. An Award of Restricted Stock under the Plan shall
consist of Shares the grant, issuance, retention, vesting and/or transferability
of which are subject, during specified periods of time, to such conditions and
terms as the Committee deems appropriate. Restricted Stock granted pursuant to
the Plan need not be identical, but each grant of Restricted Stock must contain
and be subject to the terms and conditions set forth below.

 

  7.1 Award Agreement. Each Award of Restricted Stock shall be evidenced by an
Award Agreement. Each Award Agreement shall contain provisions regarding (i) the
number of Shares subject to the Award or a formula for determining such number,
(ii) the purchase price of the Shares, if any, and the means of payment, (iii)
such terms and conditions on the grant, issuance, vesting and/or forfeiture of
the Restricted Stock as may be determined from time to time by the Committee,
(iv) restrictions on the transferability of the Award and (v) such further terms
and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Committee. Shares issued under an Award of
Restricted Stock may be issued in the name of the Participant and held by the
Participant or held by the Company, in each case as the Committee may provide.

 

  7.2

Vesting and Lapse of Restrictions. The grant, issuance, retention, vesting
and/or settlement of Shares of Restricted Stock shall occur at such time and in
such installments as determined by the Committee or under criteria established
by the Committee. The Committee shall have the

 

6



--------------------------------------------------------------------------------

 

right to make the timing of the grant and/or the issuance, ability to retain,
vesting and/or settlement of Shares of Restricted Stock subject to continued
employment, passage of time and/or such performance criteria as deemed
appropriate by the Committee; provided that in no event shall the grant,
issuance, retention, vesting and/or settlement of Shares under an Award of
Restricted Stock that is based on performance criteria and the level of
achievement versus such criteria be subject to a performance period of less than
one year and no condition that is based solely upon continued employment or the
passage of time shall provide for vesting or settlement in full of an Award of
Restricted Stock over a Term of less than three years from the date the Award is
granted, in each case other than as a result of or upon the death, disability or
Retirement of the Participant or a change in control of the Company.
Notwithstanding anything herein to the contrary, the limitations contained in
the preceding sentence shall not apply to Restricted Stock that is granted in
lieu of salary, cash bonus or other cash compensation, in which case there may
be no minimum Term.

 

  7.3 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Restricted Stock held by such
Participant as if the Participant held unrestricted Stock; provided that the
unvested portion of any award of Restricted Stock shall be subject to any
restrictions on transferability or risks of forfeiture imposed pursuant to
Sections 7.1, 7.2 and 7.4. Unless the Committee otherwise determines or unless
the terms of the applicable Award Agreement or grant provides otherwise, any
noncash dividends or distributions paid with respect to shares of unvested
Restricted Stock shall be subject to the same restrictions and vesting schedule
as the Shares to which such dividends or distributions relate.

 

  7.4 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death, Disability, or Retirement. If a Participant ceases to be an
Employee prior to the lapse of restrictions on Shares of Restricted Stock by
reason of his death, permanent disability or Retirement, all restrictions on
Shares of Restricted Stock held for his benefit shall immediately lapse.

 

  (b) Due to Reasons Other Than Death, Disability, or Retirement. Upon any other
termination of employment prior to the lapse of restrictions, participation in
the Plan shall cease and all Shares of Restricted Stock held for the benefit of
a Participant shall be forfeited by the Participant.

 

  7.5 Certificates. The Committee may require that certificates representing
Shares of Restricted Stock be retained and held in escrow by a designated
employee or agent of the Company or any Affiliate until any restrictions
applicable to Shares of Restricted Stock so retained have been satisfied or
lapsed. Each certificate issued in respect to an Award of Restricted Stock may,
at the election of the Committee, bear the following legend:

 

    “This certificate and the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture provisions and restrictions
against transfer) contained in the Long-Term Incentive Compensation Plan and the
Restricted Stock Award. Release from such terms and conditions shall obtain only
in accordance with the provisions of the Plan and the Award, a copy of each of
which is on file in the office of the Secretary of Wells Fargo & Company.”

 

8. Stock Awards.

 

  8.1

Grant. A Participant may be granted one or more Stock Awards under the Plan;
provided that such Award is granted in lieu of salary, cash bonus or other cash
compensation. Stock Awards

 

7



--------------------------------------------------------------------------------

 

shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee.

 

  8.2 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Shares issued to the Participant as
a Stock Award under this Section 8 upon the Participant becoming the holder of
record of the Shares granted pursuant to such Stock Award; provided that the
Committee may impose such restrictions on the assignment or transfer of Shares
awarded pursuant to a Stock Award as it considers appropriate.

 

9. Restricted Share Rights. Restricted Share Rights are Awards denominated in
units under which the issuance of Shares is subject to such conditions and terms
as the Committee deems appropriate. Restricted Share Rights granted pursuant to
the Plan need not be identical, but each grant of Restricted Share Rights must
contain and be subject to the terms and conditions set forth below.

 

  9.1   Award Agreement. Each Award of Restricted Share Rights shall be
evidenced by an Award Agreement. Each Award Agreement shall contain provisions
regarding (i) the number of Restricted Share Rights subject to such Award or a
formula for determining such number, (ii) the purchase price of the Shares
subject to the Award, if any, and the means of payment, (iii) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Restricted
Share Rights as may be determined from time to time by the Committee, (iv)
restrictions on the transferability of the Award and (v) such further terms and
conditions in each case not inconsistent with this Plan as may be determined
from time to time by the Committee.

 

  9.2 Vesting and Lapse of Restrictions. The grant, issuance, retention, vesting
and/or settlement of Restricted Share Rights shall occur at such time and in
such installments as determined by the Committee or under criteria established
by the Committee. The Committee shall have the right to make the timing of the
grant and/or the issuance, ability to retain, vesting and/or settlement of
Restricted Share Rights subject to continued employment, passage of time and/or
such performance criteria as deemed appropriate by the Committee; provided that
in no event shall the grant, issuance, retention, vesting and/or settlement of
Shares under an Award of Restricted Share Rights that is based on performance
criteria and the level of achievement versus such criteria be subject to a
performance period of less than one year, and no condition that is based solely
upon continued employment or the passage of time shall provide for vesting or
settlement in full of an Award of Restricted Share Rights over a Term of less
than three years from the date the Award is granted, in each case other than as
a result of or upon the death, disability or Retirement of the Participant or a
change in control of the Company. Notwithstanding anything herein to the
contrary, the limitations contained in the preceding sentence shall not apply to
an Award of Restricted Share Rights that is granted in lieu of salary, cash
bonus or other cash compensation, in which case there may be no minimum Term.

 

  9.3 Rights as a Stockholder. Participants shall have no voting rights with
respect to Shares underlying Restricted Share Rights unless and until such
Shares are reflected as issued and outstanding shares on the Company’s stock
ledger. Shares underlying Restricted Share Rights shall be entitled to dividends
or dividend equivalents only to the extent provided by the Committee. If an
Award of Restricted Share Rights includes dividend equivalents, an amount equal
to the dividends that would have been paid if the Restricted Share Rights had
been issued and outstanding Shares as of the record date for the dividends shall
be paid to the Participant in cash subject to applicable withholding taxes.

 

8



--------------------------------------------------------------------------------

  9.4 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death, Disability, or Retirement. If a Participant ceases to be an
Employee by reason of the Participant’s death, permanent disability or
Retirement, all restrictions on the Restricted Share Rights of the Participant
shall lapse in accordance with the terms of the Award as determined by the
Committee.

 

  (b) Due to Reasons Other Than Death, Disability, or Retirement. If a
Participant ceases to be an Employee for any reason other than death, permanent
disability or Retirement, all Restricted Share Rights of the Participant and all
rights to receive dividend equivalents thereon shall immediately terminate
without notice of any kind and shall be forfeited by the Participant.

 

10. Options. The Committee may grant an Option or provide for the grant of an
Option, either from time-to-time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals (which may include Qualifying
Performance Criteria). Except to the extent provided herein, no Participant (or
Beneficiary of a deceased Participant) shall have any rights as a stockholder
with respect to any Shares subject to an Option granted hereunder until said
Shares have been issued. Options granted pursuant to the Plan need not be
identical, but each Option must contain and be subject to the terms and
conditions set forth below.

 

  10.1   Type of Option; Number of Shares. Each Option shall be evidenced by an
Award Agreement identifying the Option represented thereby as an Incentive Stock
Option or Non-Qualified Stock Option, as the case may be, and the number of
Shares to which the Option applies.

 

  10.2   Exercise Price. The exercise price under each Option shall be
established by the Committee and shall not be less than the Fair Market Value of
the Shares subject to the Option on the date of grant; provided, however, that
the exercise price per Share with respect to an Option that is granted in
connection with a merger or other acquisition as a substitute or replacement
award for options held by optionees of the acquired entity may be less than 100%
of the Fair Market Value on the date such Option is granted.

 

  10.3   Exercisability. The Committee shall have the right to make the timing
of the ability to exercise any Option subject to continued employment, the
passage of time and/or such performance requirements as deemed appropriate by
the Committee, provided that in no event shall any Option awarded to a
Participant provide for full vesting in a period of less than one year, other
than as a result of or upon the death, disability or Retirement of the
Participant or a change in control of the Company.

 

  10.4   Exercise Term. Each Option shall have a Term established by the
Committee, provided that no Option shall be exercisable after ten years from the
date of grant.

 

  10.5   Payment for Shares. The exercise price of the Shares with respect to
which an Option is exercised shall be payable at the time of exercise in
accordance with procedures established by the Company. The exercise price of any
Option may be paid in cash or, to the extent allowed by the Committee, an
irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery (either physically or by
attestation) of previously-owned Shares, or a combination thereof.

 

  10.6  

No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 25), an Option may not be repriced
without stockholder approval

 

9



--------------------------------------------------------------------------------

 

(including canceling previously awarded Options and regranting them with a lower
exercise price).

 

  10.7   Incentive Stock Options. In the case of an Incentive Stock Option, each
Option shall be subject to any terms, conditions and provisions as the Committee
determines necessary or desirable in order to qualify the Option as an Incentive
Stock Option. Notwithstanding anything to the contrary in this Section 10, in
the case of an Incentive Stock Option (a) if the Participant owns stock
possessing more than 10 percent of the combined voting power of all classes of
stock of the Company (a “10% Stockholder”), the exercise price of such Option
must be at least 110 percent of the Fair Market Value of the Common Stock on the
date of grant, and the Option must expire within a period of not more than five
years from the date of grant, and (b) termination of employment will be deemed
to occur when the person to whom an Award was granted ceases to be an employee
(as determined in accordance with Section 3401(c) of the Code and the
regulations promulgated thereunder) of the Company and its subsidiaries.
Notwithstanding anything in this Section 10 to the contrary, Options designated
as Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options (and shall be deemed Non-Qualified Stock Options) to the
extent that either (i) the aggregate Fair Market Value of Shares (determined as
of the time of grant) with respect to which such Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Affiliate) exceeds $100,000, taking Options into account in the
order in which they were granted, and (ii) such Options otherwise remain
exercisable but are not exercised within three months of termination of
employment (or such other period of time provided in Section 422 of the Code).

 

  10.8   Termination of Employment.

 

  (a)   Due to Death, Disability, or Retirement. If a Participant ceases to be
an Employee by reason of his death, permanent disability or Retirement, each
outstanding Option shall become exercisable to the extent and for such period or
periods determined by the Committee but not beyond the expiration date of said
Option. If a Participant dies before exercising all outstanding Options, the
outstanding Options shall be exercisable by the Participant’s Beneficiary.

 

  (b)   Other Than Death, Disability, or Retirement. Unless the Committee
provides otherwise, in the event a Participant ceases to be an Employee for any
reason other than his death, permanent disability or Retirement, all rights of
the Participant under this Plan shall immediately terminate without notice of
any kind.

 

11. Stock Appreciation Rights.

 

  11.1  

General. An Award of a Stock Appreciation Right shall entitle the Participant,
subject to terms and conditions determined by the Committee, to receive upon
exercise of the right an amount equal to or otherwise based on the excess of (a)
the Fair Market Value of a Share at the time of exercise over (b) the exercise
price of the right, as established by the Committee on the date the award is
granted. Stock Appreciation Rights may be granted to Participants from time to
time either in tandem with, or as a component of, an Option granted under
Section 10, other Awards granted under the Plan or stock options granted under
any other Company equity compensation plan (“tandem SARs”) or without reference
to other Awards or stock options (“freestanding SARs”). Any Stock Appreciation
Right granted in tandem

 

10



--------------------------------------------------------------------------------

 

with an Option may be granted at the same time such Option is granted or at any
time thereafter before exercise or expiration of such Option. The Committee may
provide that the exercise of a tandem SAR will be in lieu of the exercise of the
stock option or Award in connection with which the tandem SAR was granted. A
Stock Appreciation Right may not be exercised at any time when the per Share
Fair Market Value of the Shares to which it relates does not exceed the exercise
price of the Option associated with those Shares. The provisions of Stock
Appreciation Rights need not be the same with respect to each grant or each
recipient. All freestanding SARs shall be granted subject to the same terms and
conditions applicable to Options as set forth in this Section 10, and all tandem
SARs shall have the same vesting, exercisability, forfeiture and termination
provisions as such Award or stock option to which they relate. Subject to the
foregoing sentence and the terms of the Plan, the Committee may impose such
other conditions or restrictions on any Stock Appreciation Right as it shall
deem appropriate.

 

  11.2   Exercise Price. The per Share price for exercise of Stock Appreciation
Rights shall be determined by the Committee, but shall be a price that is equal
to or greater than 100% of the Fair Market Value of the Shares subject to the
Award on the date of grant; provided, however, that the per Share exercise price
with respect to a Stock Appreciation Right that is granted in connection with a
merger or other acquisition as a substitute or replacement award for stock
appreciation rights held by awardees of the acquired entity may be less than
100% of the Fair Market Value on the date such Award is granted.

 

  11.3   No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 25), a Stock Appreciation Right may not
be repriced without stockholder approval (including canceling previously awarded
Stock Appreciation Rights and regranting them with a lower exercise price).

 

  11.4   Termination of Employment.

 

  (a)   Due to Death, Disability, or Retirement

 

  (i) If a Participant ceases to be an Employee by reason of his death,
permanent disability or Retirement, each outstanding freestanding SAR shall
become exercisable to the extent and for such period or periods determined by
the Committee but not beyond the expiration date of said Stock Appreciation
Right.

 

  (ii) If a Participant ceases to be an Employee by reason of his death,
permanent disability or Retirement, each outstanding tandem SAR shall become
exercisable to the extent and for such period or periods determined by the
Committee but not beyond the expiration date of said Stock Appreciation Right.
If a Participant dies before exercising all tandem SARs, the outstanding tandem
SARs shall be exercisable by the Participant’s Beneficiary.

 

  (b)   Other Than Death, Disability, or Retirement. Unless the Committee
provides otherwise, in the event a Participant ceases to be an Employee for any
reason other than his death, permanent disability or Retirement, all rights of
the Participant under this Plan shall immediately terminate without notice of
any kind.

 

  11.5  

Payment. Upon exercise of a Stock Appreciation Right, payment shall be made in
the form of cash, Shares or a combination thereof as determined by the Committee
at the time the Award is granted. However, notwithstanding any other provisions
of this Plan, in no event may the payment (whether in cash or Stock) upon
exercise of a Stock Appreciation Right

 

11



--------------------------------------------------------------------------------

 

exceed an amount equal to 100% of the Fair Market Value of the Shares subject to
the Stock Appreciation Right at the time of grant.

 

12. Nontransferability of Rights. Unless the Committee provides otherwise, (i)
no rights under any Award will be assignable or transferable and no Participant
or Beneficiary will have any power to anticipate, alienate, dispose of, pledge
or encumber any rights under any Award, and (ii) the rights and the benefits of
any Award may be exercised and received during the lifetime of the Participant
only by the Participant or by the Participant’s legal representative. The
Participant may, by completing and signing a written beneficiary designation
form which is delivered to and accepted by the Company, designate a beneficiary
to receive any payment and/or exercise any rights with respect to outstanding
Awards upon the Participant’s death. If at the time of the Participant’s death
there is not on file a fully effective beneficiary designation form, or if the
designated beneficiary did not survive the Participant, the person or persons
surviving at the time of the Participant’s death in the first of the following
classes of beneficiaries in which there is a survivor, shall have the right to
receive any payment and/or exercise any rights with respect to outstanding
Awards:

 

  (a) Participant’s surviving spouse;

 

  (b) Equally to the Participant’s children, except that if any of the
Participant’s children predecease the Participant but leave descendants
surviving, such descendants shall take by right of representation the share
their parent would have taken if living;

 

  (c) Participant’s surviving parents equally;

 

  (d) Participant’s surviving brothers and sisters equally; or

 

  (e) The legal representative of the Participant’s estate.

 

  If a person in the class surviving dies before receiving any payment and/or
exercising any rights with respect to outstanding Awards (or the person’s share
of any payment and/or rights in case of more than one person in the class), that
person’s right to receive any payment and/or exercise any rights with respect to
outstanding Awards will lapse and the determination of who will be entitled to
receive any payment and/or exercise any rights with respect to outstanding
Awards will be determined as if that person predeceased the Participant.

 

13. Termination of Employment.

 

  13.1   Transfers of employment between the Company and an Affiliate, or
between Affiliates, will not constitute termination of employment for purposes
of any Award.

 

  13.2   The Committee may specify whether any authorized leave of absence or
absence for military or government service or for any other reasons will
constitute a termination of employment for purposes of the Award and the Plan.

 

14. Reorganization. Unless the Committee or the Board otherwise determines
either at the time the Award is granted or at any time thereafter, if
substantially all of the assets of the Company are acquired by another
corporation or in case of a reorganization of the Company involving the
acquisition of the Company by another entity, then as to each Participant who is
an Employee immediately prior to the consummation of the transaction:

 

  (a) All outstanding Options and Stock Appreciation Rights shall become
exercisable immediately prior to the consummation of the transaction.

 

12



--------------------------------------------------------------------------------

  (b) All restrictions with respect to Restricted Stock and Restricted Share
Rights shall lapse immediately prior to the consummation of the transaction, and
Shares free of restrictive legend shall be delivered to the Participant.

 

  (c) All Performance Cycles for the purpose of determining the amounts of
Awards of Performance Shares and Performance Units payable shall end at the end
of the calendar quarter immediately preceding the consummation of the
transaction. The amount of an Award payable shall be that fraction of the Award
computed pursuant to the preceding sentence, the numerator of which is the
number of calendar quarters completed in the Performance Cycle through the end
of the calendar quarter immediately preceding the consummation of the
transaction and the denominator of which is the number of full calendar quarters
in the Performance Cycle. The amount of an Award payable shall be paid within
sixty days after consummation of the transaction.

 

  For avoidance of doubt, this Section 14 shall not apply to the sale or other
disposition by the Company of the assets of, or stock or other ownership
interests in, an Affiliate unless such disposition would constitute a
disposition of substantially all of the assets of the Company.

 

  The Committee shall take such action as in its discretion may be necessary or
advisable to carry out the provisions of this Section.

 

15. Board Changes. Unless the Committee or the Board otherwise determines either
at the time the Award is granted or at any time thereafter, on the date that a
majority of the Board shall be persons other than persons (a) for whose election
proxies shall have been solicited by the Board or (b) who are then serving as
directors appointed by the Board to fill vacancies on the Board caused by death
or resignation (but not by removal) or to fill newly-created directorships, then
as to any Participant who is an Employee immediately prior to said date and who
ceases to be an Employee within six months after said date for any reason other
than as a result of death, permanent disability or Retirement:

 

  (i) All outstanding Options and Stock Appreciation Rights shall become
immediately exercisable and may be exercised at any time within six months after
the Participant ceases to be an Employee.

 

  (ii) All restrictions with respect to Restricted Stock and Restricted Share
Rights shall lapse and Shares free of restrictive legend shall be delivered to
the Participant.

 

  (iii) All Performance Cycles for the purpose of determining the amounts of
Awards of Performance Shares and Performance Units payable shall end at the end
of the calendar quarter immediately preceding the date on which said Participant
ceased to be an Employee. The amount of an Award payable to said Participant
shall be that fraction of the Award computed pursuant to the preceding sentence,
the numerator of which is the number of calendar quarters during the Performance
Cycle during all of which said Participant was an Employee and the denominator
of which is the number of full calendar quarters in the Performance Cycle. The
amount of an Award payable shall be paid within sixty days after said
Participant ceases to be an Employee.

 

  The Committee shall take such action as in its discretion may be necessary or
advisable to carry out the provisions of this Section.

 

13



--------------------------------------------------------------------------------

16. Qualifying Performance-Based Compensation.

 

  16.1   General. The Committee may specify that all or a portion of any Award
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code; provided that the performance criteria for any
portion of an Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time such Award is granted. The
Committee shall certify the extent to which any Qualifying Performance Criteria
has been satisfied, and the amount payable as a result thereof, prior to
payment, settlement or vesting of any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding satisfaction of any performance goals, the number of
Shares issued or the amount paid under an Award may be reduced by the Committee
on the basis of such further considerations as the Committee shall determine.

 

  16.2   Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Affiliate,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee: (a)
Earnings Per Share, (b) Business Unit Net Earnings, (c) Return on Realized
Common Equity or (d) total stockholder return.

 

17. Effective Date of the Plan.

 

  17.1   Effective Date. The Plan was originally effective as of September 25,
1984 upon the approval and ratification of the Plan by the affirmative vote of
the holders of a majority of the outstanding Shares of Stock present or
represented and entitled to vote in person or by proxy at a meeting of the
stockholders of the Company. This amendment and restatement of the Plan has been
approved by the Board, but it will only become effective (the “Effective Date”)
when it is approved by the Company’s stockholders at the annual meeting of the
Company’s stockholders on April 26, 2005 or any adjournment thereof (the “2005
Annual Meeting”). If this amendment and restatement is not approved by the
affirmative vote of the holders of a majority of the outstanding Shares of the
Company present, or represented by proxy, and entitled to vote, at the 2005
Annual Meeting in accordance with the laws of the State of Delaware, this
amendment and restatement shall be void and the terms of the Plan prior to the
amendment and restatement shall instead govern.

 

  17.2   Duration of the Plan. The Plan shall remain available for the grant of
Awards until the tenth (10th) anniversary of the Effective Date. Notwithstanding
the foregoing, the Plan may be terminated at such earlier time as the Board may
determine. Termination of the Plan will not affect the rights and obligations of
the Participants and the Company arising under Awards theretofore granted and
then in effect.

 

18. Right to Terminate Employment. Nothing in the Plan shall confer upon any
Participant the right to continue in the employment of the Company or any
Affiliate or affect any right which the Company or any Affiliate may have to
terminate employment of the Participant.

 

14



--------------------------------------------------------------------------------

19. Compliance With Laws; Listing and Registration of Shares. All Awards granted
under the Plan (and all issuances of Stock or other securities under the Plan)
shall be subject to all applicable laws, rules and regulations, and to the
requirement that if at any time the Committee shall determine that the listing,
registration or qualification of the Shares covered thereby upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the grant of such Award or the issue or purchase of Shares
thereunder, such Award may not be exercised in whole or in part, or the
restrictions on such Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

20. Conditions and Restrictions Upon Securities Subject to Awards. The Committee
may provide that the Shares issued upon exercise of an Option or Stock
Appreciation Right or otherwise subject to or issued under an Award shall be
subject to such further agreements, restrictions, conditions or limitations as
the Committee in its discretion may specify prior to the exercise of such Option
or Stock Appreciation Right or the grant, vesting or settlement of such Award,
including without limitation, conditions on vesting or transferability,
forfeiture or repurchase provisions and method of payment for the Shares issued
upon exercise, vesting or settlement of such Award (including the actual or
constructive surrender of Shares already owned by the Participant) or payment of
taxes arising in connection with an Award. Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any Shares issued under an
Award, including without limitation (a) restrictions under an insider trading
policy or pursuant to applicable law, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, and (c) restrictions as to the use of
a specified brokerage firm for such resales or other transfers.

 

21. Withholding Taxes. The Company or an Affiliate shall be entitled to: (a)
withhold and deduct from future wages of a Participant (or from other amounts
that may be due and owing to a Participant from the Company or an Affiliate),
including all payments under this Plan, or make other arrangements for the
collection of (including through the sale of Shares otherwise issuable pursuant
to the applicable Award), all legally required amounts necessary to satisfy any
and all federal, state, local and foreign withholding and employment-related tax
requirements attributable to an Award, including, without limitation, the grant,
exercise or vesting of, or payment of dividends with respect to, an Award or a
disqualifying disposition of Common Stock received upon exercise of an Incentive
Stock Option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Award. To
the extent specified by the Committee, withholding may be satisfied by
withholding Stock to be received upon exercise or vesting of an Award or by
delivery to the Company of previously owned Stock. In addition, the Company may
reasonably delay the issuance or delivery of Shares pursuant to an Award as it
determines appropriate to address tax withholding and other administrative
matters.

 

22.

Deferral of Payments. The Committee may, in an Award Agreement or otherwise,
provide for the deferred delivery of Shares upon settlement, vesting or other
events with respect to Restricted Stock or Restricted Share Rights, or in
payment or satisfaction of an Award of Performance Shares or Performance Units.
Notwithstanding anything herein to the contrary, in no event will any deferral
of the delivery of Shares or any other payment with respect to any Award be
allowed if

 

15



--------------------------------------------------------------------------------

 

the Committee determines, in its sole discretion, that the deferral would result
in the imposition of the additional tax under Section 409A(1)(B) of the Code.

 

23. No Liability of Company. The Company and any Affiliate which is in existence
or hereafter comes into existence shall not be liable to a Participant,
Beneficiary or any other person as to: (a) the non-issuance or sale of Stock as
to which the Company has been unable to obtain, from any regulatory body having
jurisdiction over the matter, the authority deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder; (b) any
tax consequence to any Participant, Beneficiary or other person due to the
receipt, exercise or settlement of any Award granted hereunder; or (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of Shares issued pursuant to any Award.

 

24. Amendment, Modification and Termination of the Plan. The Board or Committee
may at any time terminate, suspend or modify the Plan, except that the Board or
Committee will not, without authorization of the stockholders of the Company,
effect any change (other than through adjustment for changes in capitalization
as provided in Section 25) which will:

 

  (a) increase the total amount of Stock which may be awarded under the Plan;

 

  (b) increase the individual maximum limits in Section 4.3;

 

  (c) change the class of Employees eligible to participate in the Plan;

 

  (d) permit any person, while a member of the Committee, to be eligible to
participate in the Plan;

 

  (e) reduce the exercise price of outstanding Options or Stock Appreciation
Rights;

 

  (f) extend the duration of the Plan; or

 

  (g) otherwise amend the Plan in any manner requiring stockholder approval by
law or under the New York Stock Exchange listing requirements.

 

  No termination, suspension, or modification of the Plan will adversely affect
any right acquired by any Participant or any Beneficiary under an Award granted
before the date of termination, suspension, or modification, unless otherwise
agreed to by the Participant; but it will be conclusively presumed that any
adjustment for changes in capitalization provided for in Section 25 does not
adversely affect any right.

 

25. Adjustment for Changes in Capitalization.

 

  (a) In the event that the number of Shares shall be increased or decreased
through a reorganization, reclassification, combination of shares, stock split,
reverse stock split, spin-off, dividend (other than regular, quarterly cash
dividends), or otherwise, then each Share that has been authorized for issuance
under the Plan, whether such Share is then currently subject to or may become
subject to an Award under the Plan, as well as the per share limits set forth in
Section 4, shall be appropriately adjusted by the Committee to reflect such
increase or decrease, unless the Company provides otherwise under the terms of
such transaction. The terms of any outstanding Award shall also be adjusted by
the Committee as to price, number of Shares subject to such Award and other
terms to reflect the foregoing events.

 

  (b)

In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, whether by
reason of a merger, consolidation or otherwise, then

 

16



--------------------------------------------------------------------------------

 

the Committee shall, in its sole discretion, determine the appropriate
adjustment, if any, to be effected. In addition, in the event of such change
described in this paragraph, the Committee may accelerate the time or times at
which any Award may be exercised and may provide for cancellation of such
accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion. Notwithstanding anything to the contrary
herein, any adjustment to Options granted pursuant to this Plan intended to
qualify as Incentive Stock Options shall comply with the requirements,
provisions and restrictions of the Code.

 

  (c) No right to purchase fractional Shares shall result from any adjustment in
Awards pursuant to this Section 25. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole Share. Notice of
any adjustment shall be given by the Company to each Participant, which shall
have been so adjusted and such adjustment (whether or not notice is given) shall
be effective and binding for all purposes of the Plan.

 

17